This is an appeal from a final decree of the Superior Court that the board of appeals of the town of Sharon did not exceed its authority in denying a special permit for the construction of “a gasoline filling station within a parking lot of a shopping center in a Business District zone.” “The evidence . . . consisted of five exhibits, one of which is a Stipulation.” The parties also orally agreed on an additional fact. The trial judge’s ruling that the plaintiff does not have “an absolute right to a special permit” is correct. Gulf Oil Corp. v. Board of Appeals of Framingham 355 Mass. 275, 277. Likewise, there was no error in holding that the refusal to grant a special permit did not require detailed findings by the board of appeals. Ferrante v. Board of Appeals of Northampton, 345 Mass. 158, 162.

Decree affirmed.